DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112 Rejections
With respect to applicant’s arguments, specifically those directed to the 112 rejection, the examiner respectfully disagrees.
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b).
In addition, the pointed to places in the specification, i.e. [0024-0025], [0050], and [0064] does not provide any specifics of the algorithm, the 112(a) and (b) rejections are maintained. 
103 Rejections
With respect to applicant’s arguments, specifically those directed towards the newly added limitation, the examiner would like to point below to the Office’s position with respect to newly added limitation.  In addition, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the newly added language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6 and 7 recited a learning algorithm and it being based on a pattern recognition.  However, there is no disclosed algorithm, in fact, the limitations appear to be merely repeated the limitation without defining the specifics of the algorithm or the pattern recognition, i.e. there is no disclosure of  how or what feeds the algorithm, the type of learning algorithm or specifics of the program itself. As such, there is no indication in the specification that the inventors had possession of a learning algorithm specific for a testing inspection device. 
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear to the examiner what the scope of the claims in regard to what applicant considers the metes and bounds of a “learning algorithm”.  To further prosecution, the examiner has interpreted the claims as any program capable of applying old and newly entered data to control the inspection device for testing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (2012/0185194) in view of Matsumoto et al. (JP 2018044787A).


	With respect to claim 1, Matsushita et al teaches a system (Fig. 1) for use in non-destructive testing (NDT), the system comprising: one or more inspection components (1, [0045-0046], inspection machines, A-F) configured to apply non-destructive testing inspection (i.e. measurement testing or various elements, like imaging, volume sensing, appearance, etc. using inspection machines A-F) of an article (components); an output component (i.e. a display unit [0024] and [0072]) configured to provide output (information related to a selected inspection, change conditions, component information, Fig. 3, [0077]) and to an operator (i.e. user) of the system during the non-destructive testing inspection (as seen in Fig. 3); and one or more circuits (as indirectly taught in Fig. 2, via units 21-28) configured to: select based on one or both of the non-destructive testing (NDT) inspection (i.e. a specified inspection machines A-F) and the article (i.e. component type as identified via 22), corresponding inspection guide data (data related to the component type); generate based on the selected inspection guide data (based on the identified component), one or more output indications for assisting the operator (via a setting information unit that prompts a user to enter settings related to inspection, Fig. 3) during the non-destructive testing inspection (via the testing machines A-F), determine for each of the one or more output indications (Fig. 3, which depicts one or more output indications related to changing inspection conditions) corresponding output related parameters (i.e. parameters related to inspection conditions that can be changed via buttons 36), wherein the output related parameters (i.e. the inspection condition) for at least one output indication (i.e. a changed inspection condition seen in Fig. 4) comprise timing (i.e. changing the time, as seen in Fig. 4) for providing the output indication (i.e. output results based on the changed times and inspections); provide the one or more output indications (Fig. 4 to the display unit) to the operator via the output component (i.e. the display unit), based on the corresponding output related parameters (i.e. the selected inspections and times as seen in Fig. 4).
	Matsushita et al. remains silent regarding one or more application related components configured to apply to the article non-destructive testing (NDT) related material, wherein the non-destructive testing (NDT) related material is configured to exhibit one or more distinctive characteristics at areas in the article corresponding to defects, and wherein the one or more application related components are configured to collect at least some of the non-destructive testing (NDT) related material after application for re-use.
	Matsumoto et al. an application related component (13) configured to apply to the article non-destructive testing (NDT) related material (i.e. magnetic powder [0043]), wherein the non-destructive testing (NDT) related material ( i.e. the magnetic powder) is configured to exhibit one or more distinctive characteristics at areas in the article corresponding to defects [0047], and wherein the application related component (13) is configured to collect [0059] at least some of the non-destructive testing (NDT) related material (i.e. magnetic powder) after application for re-use [0059].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the system of Matsushita et al. to include the application component of Matsumoto et al. because such a modification betters the accuracy [0008] during defect detection, thereby improving the accuracy of the system taught by Matsushita et al..
	The method of claim 14 is performed by during the operation of the system in the rejected claim 1.	

With respect to claim 3, Matsushita et al teaches the system (Fig. 1) wherein the one or more circuits (as indirectly taught in Fig. 2, via units 21-28) are configured to determine for each of the one or more output indications (i.e. for example the adjacent part casting a shadow, as shown in Fig. 3) corresponding output related conditions (shadow) based on a type of inspection (for example, a solder print inspection) and a type of article (i.e. component, as determined in unit 22 via the component type table 202).

With respect to claim 4, Matsushita et al teaches the system (Fig. 1) wherein the one or more circuits (as indirectly taught in Fig. 2, via units 21-28) are configured to store at least a preprogramed portion (i.e. portion of steps and inspection items specific to a selected inspection machine and component [0092-0093]) of the inspection guide data (in 205, which stores component testing positions and parameters), displayed to a user (via an inspection menu) and capable of being changed based on monitored conditions [0095-0096]).

With respect to claim 5, Matsushita et al teaches the system (Fig. 1) wherein the one or more circuits (as indirectly taught in Fig. 2, via units 21-28) are configured to adaptively generate or modify at least a portion of the inspection guide data (based on the changes entered by a user).
With respect to claim 6, Matsushita et al teaches the system (Fig. 1) wherein the one or more circuits (as indirectly taught in Fig. 2, via units 21-28) are configured to adaptively generate or modify the at least a portion of the inspection guide data based on a learning algorithm (i.e. via an inspection program able to change an inspection standard [0030] [0061] [0126]).

With respect to claim 7, Matsushita et al teaches the system (Fig. 1) wherein the one or more circuits (as indirectly taught in Fig. 2, via units 21-28) wherein the learning algorithm is configured based on pattern recognition (i.e. for example, two-dimensional image data, where the image data prompts changes in inspection standards, [0053]); and wherein the one or more circuits (as indirectly taught in Fig. 2, via units 21-28)  are configured to generate pattern recognition based control data for generating or modifying the at least a portion of the inspection guide data (based on the changes in the inspection standards for that part).

With respect to claim 8, Matsushita et al teaches the system (Fig. 1) wherein the output component comprises a visual output device [0024].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (2012/0185194) in view of Matsumoto et al. (JP 2018044787A), as applied to claim 1, further in view of Goldfine et al. (2012/0271824).

With respect to claim 9, Matsushita et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the output component comprises an audible output device.
Goldfine et al. teaches a similar system that includes a computer that includes audible presentation of output [0156].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Matsushita et al. to include the audible output device of Goldfine et al. because such a modification increases the versatility of Matsushita et al by making the output more user friendly.

Claims 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (2012/0185194) in view of Matsumoto et al. (JP 2018044787A), as applied to claim 1, further in view of in view of Forest (2,416,824)

With respect to claim 10, Matsushita et al teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the system is configured for magnetic non- destructive testing (NDT) inspection.
However, Forest teaches a testing system (Fig 1 and 2) that is configured for magnetic non-destructive testing (NDT) inspection (Col. 1 lines 1-5).
Because both Matsushita and Forest teach NDT inspection systems, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the inspection system of Matsushita et al. with the magnetic non-destructive testing device of Forest to achieve the predictable results of inspecting a specific part.
With respect to claim 11, Matsushita et al as modified by Forest teaches in Forest the one inspection component (Fig 1) comprises, when the system (as modified) is configured for magnetic non-destructive testing (NDT) inspection (using the inspection device of Forest for measuring a part, 16): a current generator (Col. 2 lines 29-36) that generates an electrical current (Col. 2 lines 37-52); and one or more electrical contacts configured to apply the electrical current (in the form of a magnetic field) to the article during the magnetic non-destructive testing (NDT) inspection, wherein the application of the electric current creates a magnetic field in the inspection article (Col. 2 lines 37-52).

With respect to claim 12, Matsushita et al as modified by Forest teaches in Forest wherein the system is configured as a magnetic wet bench (Fig. 1), and wherein the one inspection component (Fig. 1 of Forest) comprise: a container (14) configured for storing non-destructive testing (NDT) magnetic solution (15); and an application system (Fig. 2) configured for applying the NDT magnetic solution during inspection (Col. 3 lines 30-51).

With respect to claim 13, Matsushita et al as modified by Forest teaches in Forest wherein the one or more circuits (as modified by Forest) are configured to: power on the magnetic wet bench (depicted in Fig. 1) at a pre-set start time (i.e. a time of testing); and cause agitating (via the components of Fig. 2 of Forest) of the NDT magnetic solution (15) for a pre-set agitation duration (i.e. a predetermined amount of time for the test, considered to be a part of an inspection standard for the article being tested).
The method steps recited in claim 15 are performed during the operation of the rejected system of claim 13.
With respect to claim 16, Matsushita et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent the system further comprises one or more application related components configured to apply to the article non-destructive testing (NDT) related material, wherein: the non-destructive testing (NDT) related material is configured to exhibit one or more distinctive characteristics at areas in the article corresponding to defects, and the one or more application related components are configured to collect at least some of the non-destructive testing (NDT) related material after application for re-use.
Forest teaches a similar system having an application related component (depicted in Fig. 2) configured to apply to an article (16) non-destructive testing (NDT) related material (15), wherein: the non-destructive testing (NDT) related material (15) is configured to exhibit one or more distinctive characteristics at areas in the article corresponding to defects (Col. 2 lines 36-40), and the application related component (Fig. 2) is configured to collect at least some of the non-destructive testing (NDT) related material (15) after application for re-use (as 15 remains within the container 14 for re-use).
Because both Matsushita and Forest teach NDT inspection systems, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the inspection system of Matsushita et al. with the magnetic non-destructive testing device of Forest to achieve the predictable results of inspecting a specific part.
The method steps recited in claim 17 are performed during the operation of the rejected system of claim 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW G MARINI/Primary Examiner, Art Unit 2853